Order entered March 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00076-CV

                           IN RE TERRENCE M. GORE, Relator


                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-12-12707-U

                                           ORDER
                           Before Justices Lang, Fillmore and Brown

        Before the Court is relator’s request that the Court take judicial notice of the orders,

findings, conclusions and recommendations signed by the United States Magistrate Judge in the

federal habeas corpus proceeding he has filed in the United States District Court for the Northern

District of Texas. By opinion and order dated January 23, 2015 the Court denied relator’s

petition for writ of mandamus. By order dated March 3, 2015, the Court denied relator’s motion

for reconsideration en banc. Accordingly, we DENY relator’s request for judicial notice as

moot.


                                                      /s/   ADA BROWN
                                                            JUSTICE